STEWART, Judge.
Petitioner, Buddy Wayne Lairson, is a prisoner in the Kentucky State Penitentiary at Eddyville, under sentence from the Clark Circuit Court. He seeks an order against ‘‘Judge of the Clark Circuit Court,” as respondent, to vacate the judgment entered upon the ground that the indictment was erroneous and unauthorized, but he does not specify the ground.
This Court has uniformly held that a proceeding to control the action of a trial court is of a personal nature and that the judge of that court must be sued by name. The failure in this case to designate the trial judge by name is fatal to petitioner’s cause. See Long v. Judge, Webster Circuit Court, Ky., 378 S.W.2d 628; Clevenger v. Judge of Pike Circuit Court, Ky., 375 S.W.2d 277; Gibson v. Judge of Warren Circuit Court, Ky., 375 S.W.2d 276.
Wherefore, the petition is dismissed.